 


109 HR 267 IH: To require amounts remaining in Members’ representational allowances at the end of a fiscal year to be used for deficit reduction or to reduce the Federal debt, and for other purposes.
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 267 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Mr. Camp introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To require amounts remaining in Members’ representational allowances at the end of a fiscal year to be used for deficit reduction or to reduce the Federal debt, and for other purposes. 
 
 
1.Requiring amounts remaining in members’ representational allowances to be used for deficit reduction or to reduce the Federal debt 
(a)In generalNotwithstanding any other provision of law, any amounts appropriated for the Members’ Representational Allowance of a Member of the House of Representatives for a fiscal year which remain after all payments are made under such Allowance for the year shall be deposited in the Treasury and used for deficit reduction, except that in the case of a fiscal year for which there is no Federal budget deficit, such amounts shall be used to reduce the Federal debt (in such manner as the Secretary of the Treasury considers appropriate). 
(b)Effective dateThis section shall apply with respect to fiscal year 2006 and each succeeding fiscal year. 
2.Publication requirementAfter each session of Congress or other period for which the Members’ Representational Allowance is made available, there shall be published in the Congressional Record a statement showing, with respect to such session or period, the amount deposited with respect to each Member under section 1 and the total deposited with respect to all Members. 
3.RegulationsThe Committee on House Administration of the House of Representatives shall have authority to prescribe regulations to carry out this Act. 
4.DefinitionAs used in this Act, the term Member of the House of Representatives means a Representative in, or a Delegate or Resident Commissioner to, the Congress. 
 
